DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plurality of optical parts for performing distance measurement by the distance measuring unit are arranged on the circumference of Claim 13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Claim Objections
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The limitation “distance measuring unit” in claims 1, 14-16, and 18 meets all 3 prongs of the analysis set forth in MPEP § 2181 (I). The limitation meets prong (A) because “measuring unit” is a generic placeholder for “means”. The limitation meets prong (B) because the generic placeholder (the “distance measuring unit”) is modified by functional language (“to measure a distance”). The limitation meets prong (C) because this claim element is not further modified by sufficient structure or material for performing the claimed function.

The limitation “control unit” in claims 1 and 16 and meets all 3 prongs of the analysis set forth in MPEP § 2181 (I). The limitation meets prong (A) because “unit” is a generic placeholder for “means”. The limitation meets prong (B) because the generic placeholder (the “control unit”) is modified by functional language (“to control the position”). The limitation meets prong (C) because this claim element is not further modified by sufficient structure or material for performing the claimed function.
A review of the specification shows that a processor/CPU (PGPub [0047]) appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.
The limitation “a hollow tube driving unit” in claim 2 meets all 3 prongs of the analysis set forth in MPEP § 2181 (I). The limitation meets prong (A) because “driving unit” is a generic placeholder for “means”. The limitation meets prong (B) because the generic placeholder (the “driving unit”) is modified by functional language (“to rotate”). The limitation meets prong (C) because this claim element is not further modified by sufficient structure or material for performing the claimed function.
A review of the specification shows that there appears to be no corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.
The limitation “a medical instrument driving unit” in claim 2  and meets all 3 prongs of the analysis set forth in MPEP § 2181 (I). The limitation meets prong (A) because “driving unit” is a generic placeholder for “means”. The limitation meets prong (B) because the generic 
A review of the specification shows that an R guide , parallel links, a vertical articulared arm but is not limited thereto (PGPUB [0031]) corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-16 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

	Claims 1, 14-16, and 18 recite the limitation “a distance measuring unit”. The limitation is not supported in the original disclosure as interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

	Claim 2 recites the limitation “a hollow tube driving unit”. The limitation is not supported in the original disclosure as interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

	Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claims 1, 14-16, and 18 recite the limitation “a distance measuring unit”. It is unclear what the distance measuring unit is in light of the 35 U.S.C. 112(a) rejection set forth previously. For examination purposes, it has been interpreted to mean anything capable of measuring a distance.
Claims 1 and 16 the limitation “a control unit”. It is unclear if the control unit is a part of the claimed invention. Accordingly, all limitations further defining the control unit are indefinite for attempting to further define an unclaimed element. 
Claims 1, 14-16 and 18 recite the limitation “a medical instrument”. It is unclear if the medical instrument is a part of the claimed invention. Accordingly, all limitations further defining the medical instrument are indefinite for attempting to further define an unclaimed element.
Claim 2 recites the limitation “a hollow tube driving unit”. It is unclear what the hollow tube driving unit is in light of the 35 U.S.C. 112(a) rejection set forth previously. For examination purposes, it has been interpreted to mean anything capable of rotating the hollow tube.
Claim 9 recites the limitation “a mantle tube”. It is unclear if the mantle tube is a part of the claimed invention. Accordingly, all limitations further defining the mantle tube are indefinite for attempting to further define an unclaimed element.
Claims 14 and 15 recite the limitation “an optical part”. It is unclear if the optical part is a part of the claimed invention. Accordingly, all limitations further defining the optical part are indefinite for attempting to further define an unclaimed element. 
Claim 18 recites the limitation “another instrument”. It is unclear if the another instrument is a part of the claimed invention. Accordingly, all limitations further defining the another instrument are indefinite for attempting to further define an unclaimed element.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5, 7-8, 12, and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nichogi et al. (WO 2015129834), hereinafter Nichogi. Examiner notes the cited passages of Nichogi below refer to the machine translated version submitted herein.
Regarding claims 1 and 17,
Nichogi discloses a surgery assisting apparatus comprising:
a distance measuring unit (at least fig. 1 (9) and corresponding disclosure) configured to measure a distance to an object (at least fig. 1 (D) and corresponding disclosure) in a body cavity (at least fig. 1 (C) and corresponding disclosure) ([0029] which discloses the calculation unit calculates a distance to each position on the surface of the peripheral organ D)
A hollow tube (at least fig. 1 (3) and corresponding disclosure)including a cylindrical portion to be partially inserted into the body cavity and a portion (at least fig. 1 (7) and corresponding disclosure) 
A processor (at least fig. 1 (6, 10, 11, 12, and 13) and corresponding disclosure) configured to perform the operations of a control unit (6) to control the position on the circumference around the major axis where the distance measuring unit performs distance measurement ([0025] which discloses the trocca 3 can swing with the fulcrum P and by changing this insertion angle of the trocca 3 the insertion portion 1a is inserted into the abdominal cavity and the insertion portion 1a can be moved in a direction intersecting the longitudinal axis. [0022]-[0023] which discloses the joint portion 2a is controlled via the control unit and the endoscope can be moved by driving the joint portion and [0034] which discloses operating the joint portion can move the entire endoscope 1. Examiner notes that any movement of the endoscope 1 in a direction intersecting the longitudinal direction would necessarily cause the position of the distance measurement to be changed), such that approach of a medical instrument inserted into the body cavity through the cylindrical portion to the object in the body cavity is sensed ([0028] which discloses the sensor group senses the insertion amount of the insertion portion 1a and an angle sensor detects (i.e. senses) the amount of rotation of the insertion portion 1a in the circumferential direction is detected (i.e. sensed)) 
Wherein the control unit (6) controls the position on the circumference around the major axis (P) in accordance with an advancing direction of a distal end of the medical instrument (Examiner notes the movement of the endoscope (1) (controlled by the control unit 6) in an advancing direction that intersects the longitudinal axis would cause the position on the circumference around the major axis (P) 

The system of Nichogi would further perform the method of claim 18.

Regarding claim 3,
Nichogi teaches the elements of claim 1 as previously stated. Nichogi further teaches wherien  the control unit (6) controls the position on the circumference around the major axis where the distance measuring unit performs distance measurement, such that the distance measuring unit performs distance measurement in the advancing direction of the distal end of the medical instrument (See claim 1 above). 

Regarding claim 4,
Nichogi teaches the elements of claim 1 as previously stated. Nichogi further discloses wherein the control unit (6) controls the position on the circumference around the major axis (P) where the distance measuring unit performs distance measurement, such that the advancing direction nof the distal end of the medical instrument intersects a direction of an optical axis of the distance measuring unit (at least fig. 1 and Pg. 7 which discloses the inserted portion can be moved in a direction that intersects the longitudinal direction. Examiner notes any movement which intersects the longitudinal axis would necessarily intersect a distance of an optical axis of the distance measuring unit).

Regarding claim 5,
Nichogi teaches the elements of claim 1 as previously stated. Nichogi further discloses wherein in a case where the distance to the object in the body cavity measured by the distance measuring unit is 

Regarding claim 7,
Nichogi teaches the elements of claim 1 as previously stated. Nichogi further teaches wherein the hollow tube (3) further includes a holder (7) including an optical part (7) that performs distance measurement by the distance measuring unit (9), the holder (7) being configured such that the optical part projects outside a circumferential surface of the cylindrical portion, and wherein in a case where the distance measuring unit performs distance measurement, the optical part (7) of the holder (7) projects outside the circumferential surface of the cylindrical portion (3) (at least fig. 1).

Regarding claim 8,
Nichogi teaches the elements of claim 7 as previously stated. Nichogi further teaches wherein the hollow tube is configured to enable the medical instrument (1) to be inserted into the cylindrical portion (3), in a case where the optical part (7) included in the holder (7) projects outside the surface of the cylindrical portion (at least fig. 1). 

Regarding claim 12,
Nichogi teaches the elements of claim 1 as previously stated. Nichogi further teaches wherein the advancing direction of the distal end of the medical instrument is produced by changing an insertion angle of the medical instrument ([0025] which discloses changing the insertion angle of the trocca and 
Regarding claim 16,
Nichogi discloses a surgery assisting apparatus comprising:
a distance measuring unit (at least fig. 1 (9) and corresponding disclosure) configured to measure a distance to an object (at least fig. 1 (D) and corresponding disclosure) in a body cavity (at least fig. 1 (C) and corresponding disclosure) ([0029] which discloses the calculation unit calculates a distance to each position on the surface of the peripheral organ D)
A hollow tube (at least fig. 1 (3) and corresponding disclosure)including a cylindrical portion to be partially inserted into the body cavity and a portion (at least fig. 1 (7) and corresponding disclosure) that performs distance measurement by the distance measurement unit (9) ([0029] which discloses the distance measuring unit 9 calculates the distance from the images received from the camera 7), the hollow tube enabling distance measurement by the distance measurement unit in a given position (at the position of 7 in figure 1) on a circumference at a predetermined distance from a major axis (at least fig. 1 (P) and corresponding disclosure) of the cylindrical portion (3). 
A processor (at least fig. 1 (6, 10, 11, 12, and 13) and corresponding disclosure) configured to perform the operations of a control unit (6) to control the position on the circumference around the major axis where the distance measuring unit performs distance measurement ([0025] which discloses the trocca 3 can swing with the fulcrum P and by changing this insertion angle of the trocca 3 the insertion portion 1a is inserted into the abdominal cavity and the insertion portion 1a can be moved in a direction intersecting the longitudinal axis. [0022]-[0023] which discloses the joint portion 2a is 
Wherein the control unit (6) controls the position on the circumference around the major axis (P) in accordance with an advancing direction of a distal end of the medical instrument (at least fig. 1 (1) and corresponding disclosure) (Examiner notes the movement of the endoscope (1) (controlled by the control unit 6) in an advancing direction that intersects the longitudinal axis would cause the position on the circumference around the major axis (P) to change. Examiner further notes advancement of the endoscope would necessarily be an advancing direction of the distal end of the endoscope).
A medical instrument driving unit (at least fig. 1 (2a) and corresponding disclosure) configured to control movement, in a body cavity, of the medical instrument (1) ([0023] which discloses the joint portion can be driven to move the endoscope 1) inserted into the body cavity (C) through the cylindrical portion, based on control information of the control unit (6) ([0022] which discloses the control unit 6 is used for control of the joint portion 2a),
Wherein in a case where approach of the medical instrument to the object in the body cavity is sensed, the control unit controls the medical instrument driving unit such that the medical instrument does not touch the object (D) in the body cavity ([0041] which disclose the operation of part 1a may be restricted to prevent the interference between the insertion portion 1a and the peripheral organ D) 


Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being ancitipated by Nichogi as evidenced by NPL Steve’s Digicam (“Knowing how a stereoscopic camera works”).
Regarding claim 13,
Nichogi teaches the elements of claim 1 as previously stated. Nichogi further teaches wherein a plurality of optical parts (7. Examiner notes the stereo camera captures a pair of viewpoint images from two different view points [0012]. Examiner further notes a stereocamera comprises more than one lens each associated with its own image sensor as evidenced by Steve’s Digicams pg. 1 ) for performing distance measurement by the distance measuring unit are arranged on the circumference at the predetermined distance from the major axis (P) of the cylindrical portion of the hollow tube, and 
Wherein the control unit controls the position on the circumference around the major axis (P) where the distance measuring unit performs distance measurement, by selecting one or more of the plurality of optical parts (Examiner notes both optical parts (e.g. cameras/lenses) of Nichogi are necessarily selected in order to perform the distance measurement at the position on the circumference). 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Nichogi in view of Inoue (US 20160302653 A1).
Regarding claim 2,
Nichogi teaches the elements of claim 1 as previously stated. Nichogi fails to explicitly teach a hollow tube driving unit.
Inoue, in a similar field of endeavor involving imaging within a body cavity, teaches a hollow tube driving unit (at least fig. 21 (5) and corresponding disclosure), configured to rotate a cylindrical portion of a hollow tube (at least fig. 21 (1) and corresponding disclosure) around a major axis ([0107] which discloses rotating the trocar 1 about the point of insertion of the trocar)
Wherein a control unit (at least fig. 21 (3) and corresponding disclosure) controls the hollow tube driving unit (5).
It would have been obvious to a person having ordinary skill in t he art before the effective filing date to have modified the system of Nichogi to include a hollow tube driving unit as taught by Inoue in order to directly control the angular position of the hollow tube accordingly. Such a modification amounts to merely a combination or prior art elements according to known techniques to yield predictable results rendering the claim obvious. 

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nichogi in view of Schena (US 20060287884 A1).
Regarding claim 6,
Nichogi teaches the elements of claim 1 as previously stated. It is unclear if the distance measuring unit measures the distance to the object in the body cavity by using emitted light. 
Nonetheless, Schena, in a similar field of endeavor involving surgical assistance, teaches using emitted light to capture a pair of stereoscopic images (at least fig. 3 (342,343, and 344) and corresponding disclosure. [0039] which discloses an illuminating device 344 is used within the image capturing unit 340 in order to enhance the visibility). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Nichogi to include using emitted light as taught by Schena in order to enhance the visibility of objects in the captured images (Schena [0039]). 

Regarding claim 14,
Nichogi discloses a surgery assisting apparatus comprising:
a distance measuring unit (at least fig. 1 (9) and corresponding disclosure) configured to measure a distance to an object (at least fig. 1 (D) and corresponding disclosure) in a body cavity (at least fig. 1 (C) and corresponding disclosure) ([0029] which discloses the calculation unit calculates a distance to each position on the surface of the peripheral organ D), by using an optical part (at least fig. 1 (7) and corresponding disclosure) 
A hollow tube (at least fig. 1 (3) and corresponding disclosure) including a cylindrical portion to be partially inserted into the body cavity and a holder (at least fig. 1 (7) and corresponding disclosure) in which a portion causes the distance measuring unit to measure a distance in a major-axis direction of the cylindrical portion (at least fig. 1. Examiner notes the object (D) is in a major-axis direction of the 
Wherein the hollow tube rotates around a major axis (at least fig. 1 (P) and corresponding disclosure) ([0025] which discloses the trocca 3 can swing with the fulcrum P and by changing this insertion angle of the trocca 3 the insertion portion 1a is inserted into the abdominal cavity and the insertion portion 1a can be moved in a direction intersecting the longitudinal axis, such that approach of a medical instrument inserted into the body cavity through the cylindrical portion to the object in the body cavity is sensed ([0028] which discloses the sensor group (8) senses the insertion amount of the insertion portion 1a and an angle sensor detects (i.e. senses) the amount of rotation of the insertion portion 1a in the circumferential direction is detected (i.e. sensed)), and 
The distance measuring unit (9) measures the distance to the object in  the body cavity by selecting one of a plurality of optical parts  (Examiner notes a stereocamera comprises more than one lens each associated with its own image sensor as evidenced by Steve’s Digicams pg. 1. Examiner further notes all optical parts including at least one are selected for distance measurement) arranged in the holder (7) such that optical-axis directions are different from each other ([0012] which discloses capturing a pair of viewpoint images from two different viewpoints. Examiner notes the two different viewpoints would necessarily have optical axis direction that are different from each other).
Its unclear if the optical part emits light.
Nonetheless, Schena, in a similar field of endeavor involving surgical assistance, teaches using an optical part (at least fig. 3 (340) and corresponding disclosure) which emits light to capture a pair of stereoscopic images ([0039] which discloses an illuminating device 344 is used within the image capturing unit 340 in order to enhance the visibility). 
. 


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nichogi in view of Kikuchi et al. (US 20140303437 A1), hereinafter Kikuchi. 
Regarding claim 9,
	Nichogi teaches the elements of claim 7 as previously stated. Nichogi fails to explicitly teach wherien a part of the cylindrical portion of the hollow tube is inserted into the body through a mantle tube.
	Kikuchi, in a similar field of endeavor involving surgical assistance and distance measurement, teaches a hollow tube (at least fig. 4 (2) and corresponding disclosure) comprising a cylindrical portion (2) to be partially inserted into the body cavity  and a portion that performs distance measurement (at leaset fig. 4 (5) and corresponding disclosure), wherein a part of the cyldindcal portion of the hollow tube is inserted into the body cavity through a mantle tube (at least fig. 7 (D) and corresponding disclosure).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Nichogi to include inserting the hollow tube 3 into a mantle tube as taught by Kikuchi in order to allow the inserted portion to be withdrawn safely.
	Examiner notes in the modified system the optical part included in the holder would project outside of the circumferential surface of the cylindrical portion as seen in fig. 1, in a case where the holder passes through the mantle tube.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nichogi and Kikuchi as applied to claim 9 above, and further in view of Hideki (JP 2016016053), hereinafter Hideki. Examiner notes the cited passages of Hideki below refer to the machine translated version submitted herein. 
	Regarding claim 10,
	Nichogi, as modified, teaches the elements of claim 9 as previously stated. It is unclear if the holder (7) of Nichogi includes an inclined portion.
	Hideki, in a similar field of endeavor involving surgical assistance, teaches a holder (at least fig. 1 (230 and 232)) including an optical part (at least fig. 1 (300) and corresponding disclosure) wherein the holder (230) includes an inclined portion (at least fig.  1 (230b) and corresponding disclosure) which generates a force for accommodating the holder (230 and 232) in a cylindrical portion of hollow tube, in a case where the inclined portion comes in contact with the body wall in a case where the hollow tube is pulled out from the body ([0026] which discloses the lid body 230 b hits the body wall and the first lid can lowered so the camera 300 can be stored in side of the cannula sleeve (see fig. 4a and 4b)).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Nichogi, as currently modified to include an inclined portion as taught by Hideki in order to allow hollow tube to be quickly withdrawn from the body cavity(Hideki [0026]). Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious (MPEP 2143).
	Examiner notes in the modified system the inclined portion would come into contact with mantle tube of Kikuchi in a case where the hollow tube is pulled out from the mantle tube. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Nichogi in view of Durvasula et al. (US 20160220313 A1), hereinafter Durvasula. 
Regarding claim 11,

	Durvasula, in a similar field of endeavor involving surgery assistance using imaging means, teaches a hollow tube (at least figs. 2-4 (20) and corresponding disclosure) which includes an elastic body (at least figs. 2-6 (44) and corresponding disclosure) which projects an optical part (at least figs. 2-4 (24) and corresponding disclosure) included in a holder (at least figs. 2-6 (42) and corresponding disclosure) outside of a circumferential surface of a cylindrical portion of the hollow tube (20), and wherien the elastic body is configured to accommodate the holder (42) in the cylindrical portion (20) in a case where the holder (42) receives an external force from outside the cylindrical portion (at least fig. 2 and [0046] which discloses exerting a distal force and a proximal tension of the flexible stem 44) the camera can be withdrawn into the bay. Examiner notes a distal force applied to the holder when in the position of fig. 6 would cause the elastic body 44 to accommodate the holder in the cylindrical portion.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Nichogi to include an elastic body as taught by Durvasula in order to withdraw camera into the cylinder accordingly. Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious (MPEP 2143). 

	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Nichogi in view of Schena and Aono (US 20150018617 A1).
Nichogi discloses a surgery assisting apparatus comprising:
a distance measuring unit (at least fig. 1 (9) and corresponding disclosure) configured to measure a distance to an object (at least fig. 1 (D) and corresponding disclosure) in a body cavity (at least fig. 1 (C) and corresponding disclosure) ([0029] which discloses the calculation unit calculates a 
A hollow tube (at least fig. 1 (3) and corresponding disclosure) including a cylindrical portion to be partially inserted into the body cavity and a holder (at least fig. 1 (7) and corresponding disclosure) in which a portion causes the distance measuring unit to measure a distance in a major-axis direction of the cylindrical portion can project outside of the cylindrical portion (3) (at least fig. 1) ([0029] which discloses the distance measuring unit 9 calculates the distance from the images received from the camera 7) 
Wherein the hollow tube rotates around a major axis (at least fig. 1 (P) and corresponding disclosure) ([0025] which discloses the trocca 3 can swing with the fulcrum P and by changing this insertion angle of the trocca 3 the insertion portion 1a is inserted into the abdominal cavity and the insertion portion 1a can be moved in a direction intersecting the longitudinal axis, such that approach of a medical instrument inserted into the body cavity through the cylindrical portion to the object in the body cavity is sensed ([0028] which discloses the sensor group (8) senses the insertion amount of the insertion portion 1a and an angle sensor detects (i.e. senses) the amount of rotation of the insertion portion 1a in the circumferential direction is detected (i.e. sensed)), and 
The holder (7) further includes the optical part (7)
Its unclear if the optical part emits light.
Nonetheless, Schena, in a similar field of endeavor involving surgical assistance, teaches using an optical part (at least fig. 3 (340) and corresponding disclosure) which emits light to capture a pair of stereoscopic images ([0039] which discloses an illuminating device 344 is used within the image capturing unit 340 in order to enhance the visibility). 

It is further unclear if the surgery assisting apparatus comprises a wall which prevents a substance int the body cavity from sticking to the optical part.
Nonetheless, Aono, in a similar field of endeavor involving stereoscopic endoscopes teaches a wall (at least fig. 2 (2S) which prevents a substance in the body cavity from sticking to an optical part (at least fig. 2 (31) and (32), the optical part and the wall being spaced apart by a distance (e.g. the distance between 32/31 and 2s) such that sticking of the substance to the wall can be detected (Examiner notes that by looking at the images generated by the optical parts, any substance sticking to the lenses 11 and 12 of the wall 2S can be detected). 
	It would have been obvious to a person having ordinary skill in the arte before the effective filing date to have modified the system of Nichogi to include a wall as taught by Aono in order to protect the optical parts accordingly.
	Examiner notes in the modified system the distance at which the optical part the wall are spaced apart is longer than a first distance at which the optical part can perform distance measurement in its broadest reasonable interpretation. For example, the optical part (e.g. the stereocamera) is capable of performing distance measurement at any point in time and thus would be capable of performing distance measurement at any distance including a first distance which is less than the distance from the wall to the optical part. 

	 Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Nichogi in view of Hideki and further in view of Kikuchi.
	Nichogi teaches a surgery assisting apparatus comprising:

A hollow tube (at least fig. 1 (3) and corresponding disclosure) having a cylindrical portion (3) to be partially inserted into the body cavity (C), the hollow tube enabling distance measurement by the distance measuring unit (9) in a given position around a major axis of the cylindrical portion, and 
It is unclear if the portion has an inclined portion.
Nonetheless, Hideki, in a similar field of endeavor involving surgical assistance, teaches a holder (at least fig. 1 (230 and 232)) including an optical part (at least fig. 1 (300) and corresponding disclosure) wherein the holder (230) includes an inclined portion (at least fig.  1 (230b) and corresponding disclosure) which generates a force for accommodating the holder (230 and 232) in a cylindrical portion of hollow tube, in a case where the inclined portion comes in contact with the body wall in a case where the hollow tube is pulled out from the body ([0026] which discloses the lid body 230 b hits the body wall and the first lid can lowered so the camera 300 can be stored in side of the cannula sleeve (see fig. 4a and 4b)).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Nichogi, as currently modified to include an inclined portion as taught by Hideki in order to allow hollow tube to be quickly withdrawn from the body cavity(Hideki [0026]). Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious (MPEP 2143).
	Nichogi, as modified, fails to explicitly teach wherein the hollow tube is inserted into another instrument in order for the inclined portion to come into contact with  the another instrument.
	Kikuchi, in a similar field of endeavor involving surgical assistance and distance measurement, teaches a hollow tube (at least fig. 4 (2) and corresponding disclosure) comprising a cylindrical portion 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Nichogi to include inserting the hollow tube 3 into another instrument as taught by Kikuchi in order to allow the inserted portion to be withdrawn safely.
	Examiner notes in the modified system the inclined portion would come into contact with the another instrument of Kikuchi accordingly. 








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE L KLEIN whose telephone number is (571)270-5204.  The examiner can normally be reached on Mon-Fri 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BROOKE LYN KLEIN/Examiner, Art Unit 3793                            

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793